Citation Nr: 0419796	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of wounds to the right buttock.

2.  Entitlement to a separate, compensable evaluation for the 
residuals of wounds to the right leg (thigh).

3.  Entitlement to a separate, compensable evaluation for the 
scar residual of wounds to the right ankle.

4.  Entitlement to a separate, compensable evaluation for the 
residuals of wounds to the right ankle.

5.  Entitlement to a separate, compensable evaluation for the 
residuals of wounds to the right mid lateral calf.

6.  Entitlement to a separate, compensable evaluation for the 
residuals of wounds to the medial aspect of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  The veteran's separation documents reflect 
that he was awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran has raised issues of entitlement to service 
connection for arthritis of the right knee and bilateral 
tinnitus in, respectively, his May 2003 VA From 9, "Appeal 
to Board of Veterans Appeals," and a January 2003 statement.  
Claims for service connection for a separate, compensable 
evaluation for arthritis of the right knee and bilateral 
tinnitus are thus inferred.

In addition, the veteran's representative indicated in a July 
2004 written brief presentation that the veteran had filed a 
separate claim for service connection for right hip 
arthritis, as secondary to the residuals of the service-
connected wounds to the right buttock and right leg.  
However, review of the record shows that service connection 
for arthritis of the right hip is currently in effect.  A 
claim for an increased evaluation for this disability is 
therefore inferred.

These claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the January 2003 VA examinations do not provide an 
adequate basis upon which to adjudicate the veteran's claims 
for increased ratings.  The reports do not reflect that the 
examiners reviewed the claims file.  This is critical in the 
present case because the service medical records and earlier 
VA examination report describe injuries from a booby trap and 
subsequent enemy fire that resulted in multiple fragment 
wounds to the veteran's right buttocks, leg, calf, and ankle 
with open fracture to the right tibia.  The wound required 
debridement, and extended hospitalization due to 
complications including infection and osteomyelitis.  
Moreover, the VA examination report conducted in February 
1969 then reflected findings of a deep scar at the right 
knee, but an intact patella ligament.  Range of right knee 
motion was normal, and the knee was stable and strong.  The 
veteran walked with a normal gait.  In contrast, private 
medical evidence dated in January 2003 now shows findings of 
degenerative changes so significant that the physician 
prescribed a brace and noted the veteran will soon need a 
knee replacement.  Furthermore, the January 2003 VA 
examination reports lack the clinical test results necessary 
for adequate evaluation and comparison to the private medical 
findings.  X-ray results, while referenced, are not present 
in the claims file before the Board.

The Board thus finds it would be helpful to proffer the 
veteran current orthopedic and neurological examinations-to 
include appropriate clinical testing and review of the claims 
file-in determining the nature and extent of the veteran's 
current residuals of the inservice booby trap and gunshot 
wounds to his right buttocks, leg, knee, calf, and ankle, 
including the scar and neurological pathology, in totality.  
See 38 C.F.R. § 3.159(c)(4) (2003).

Finally, the Board notes that the regulations governing skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49590 (July 31, 2002).  While the RO used the 
criteria in evaluating the veteran's scars in the statement 
of the case mailed to the veteran in March 2003, the RO did 
not give the veteran notice of the entirety of the old 
regulations or of the new, revised regulations.  The RO has 
also not had the opportunity to review the veteran's claim 
under both the new and the old criteria.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service connected 
residuals of wounds to his right 
buttocks, right leg, right knee, right 
calf, and right ankle.  In particular, 
the veteran should be asked to provide 
the name and address of the physician who 
conducted the January 2003 evaluation of 
the veteran's right knee, which the 
veteran submitted to the RO, and the name 
of the health care facility and address 
associated with Robert Webb, M.D., whose 
records the veteran submitted to the RO 
in February 2001.  The RO should procure 
duly executed authorization for the 
release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for these 
disabilities.  In particular, the RO 
should request all inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran by the 
physician who conducted the January 2003 
evaluation, Dr. Webb, and at the VA 
Medical Center (VAMC) in Birmingham, 
Alabama from 2000 to the present.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature and extent of the 
right buttocks, right leg, right knee, 
right calf, and right ankle disabilities 
attributable to the inservice booby trap 
and gunshot wounds, including any and all 
scars, muscle damage, nerve damage, and 
bone and joint damage.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested right buttocks, right 
leg, right knee, right calf, and 
right ankle disabilities 
attributable to the inservice booby 
trap and gunshot wounds, including 
any and all scars, muscle damage, 
nerve damage, and bone and joint 
damage.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested right buttocks, right 
leg, right knee, right calf, and 
right ankle disabilities 
attributable to the inservice booby 
trap and gunshot wounds, including 
any and all scars, muscle damage, 
nerve damage, and bone and joint 
damage.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for any and all right 
buttocks, right leg, right knee, 
right calf, and right ankle 
orthopedic, neurological, and muscle 
pathology identified.

The examiner is specifically requested 
to complete any and all orthopedic, 
muscle, and neurological diagnostic 
and clinical tests required, to 
include range of motion studies, 
muscle and nerve testing, and X-rays, 
and provide diagnoses for all right 
buttocks, right leg, right knee, right 
calf, and right ankle pathology 
attributable to the residuals of the 
inservice booby trap and gunshot 
wound, to include examination for 
scars, as follows:

Scars Examination.

a.	Describe precise location of 
the scar.  Draw diagram if 
necessary
b.	Photograph all scars in the 
affected area
c.	Give measurement of length and 
width (at its widest part) of 
all scars
d.	State whether there is pain in 
the scar on examination
e.	Note whether any of the scars 
involve underlying soft tissue 
loss or damage

Neurological Examination. 

a.	Identify any and all 
neurological pathology and 
identify each nerve that is 
affected
b.	State which symptoms and 
neuropathy are due to or 
affected by the residuals of 
service-connected booby trap 
and gunshot wounds to the right 
buttocks, right leg, right 
knee, right calf, and right 
ankle.

Orthopedic Examination.

a.	Identify any and all muscles 
affected by the booby trap and 
gunshot wounds to the right 
buttocks, right leg, right 
knee, right calf, and right 
ankle.  Identify the current 
impairment to any muscle so 
damaged.
b.	Identify all bony structures 
affected by the booby trap and 
gunshot wounds to the right 
buttocks, right leg, right 
knee, right calf, and right 
ankle, including any retained 
fragments.  Identify the 
current impairment to any bony 
structures so damaged.

DeLuca 

Provide an assessment of 
functional loss, if any, 
associated with the service 
connected residuals of booby trap 
and gunshot wounds all right 
buttocks, right leg, right knee, 
right calf, and right ankle, 
including the presence of 
limitation of motion, limitation 
of motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant 
to DeLuca v. Brown, 8 Vet. App. 
202 (1995).

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for increased 
(compensable) evaluations for residuals 
of booby trap and gunshot wounds to right 
buttocks, right leg, right knee, right 
calf, and right ankle, including the 
scars-including consideration of all 
revised regulations governing the 
evaluation of skin disabilities.  See 67 
Fed. Reg. 49590 (July 31, 2002)-and 
DeLuca, supra.  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.    
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




